                                 UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                 NORFOLK DIVISION
                                       Wednesday, September 9, 2020
MINUTES OF PROCEEDINGS IN     Open Court via ZoomGov
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Brandan Goodwin                                                    Reporter:     Paul McManus, OCR

    Set:       2:30 p.m.                      Started:   2:27 p.m.            Ended:      3:16 p.m.

    Case No.     2:18cv94


                 Centripetal Networks, Inc.
                            v.
                 Cisco Systems, Inc.


    Appearances:      Stephen E. Noona, Hannah Y. Lee, James R. Hannah, and Paul Andre for the Plaintiff.
    Louis N. Jameson, Micah Block, Heath Brooks, Kimberly Force, Mark C. Fleming, Dabney J. Carr, IV, Matthew
    C. Gaudet, and Neil H. MacBride for the Defendant.


    Hearing re [551] Motion for Miscellaneous Relief (Filed under seal) by Cisco held via Zoom. Comments of
    Court. Email sent to local counsel during hearing re trust agreements and sale of stocks. Arguments of
    counsel. For the reasons stated on the record, the Court will DECLINE Cisco’s motion to recuse itself and
    prepare an opinion explaining the reasons for doing so. Further, an opinion on the merits of the case is
    forthcoming.     Court adjourned.
